                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


 OPHRYS, LLC,

                                Plaintiff,

               V.
                                                     Civil Action No. 17-260-RGA
 ONEMAIN FINANCIAL, INC. , et al. ,

                                Defendants.




                                   MEMORANDUM OPINION

Neal J. Levitsky, Seth A. Niederman, E. Chaney Hall, FOX ROTHSCHILD LLP, Wilmington,
DE; Spencer Hall (argued), SPENCER HALL PLLC, Seattle, WA;

      Attorneys for Plaintiff

Stacey A. Scrivani, STEVENS & LEE, P.C., Wilmington, DE; Joseph Wolfson (argued),
STEVENS & LEE, P.C. , Philadelphia, PA;

      Attorneys for Defendants




January   J~ ,2020
AND~,  In this diversity action, Plaintiff Ophrys, LLC alleges Defendant OneMain Financial, Inc.

and its affiliates breached a contract for the sale of consumer loans. (D.1. 40). Currently before

the Court is Defendants' Motion for Summary Judgment. (D.I. 79). The matter has been fully

briefed. (D.I. 80, 85 , 93). The court held oral argument on December 2, 2019. (D.I. 102).

Because Plaintiff failed to comply with the notice provision of the contract, Defendants' Motion

is GRANTED.

I.     BACKGROUND

       Ophrys is in the debt collection business. It buys portfolios of debt and attempts to collect

from the delinquent borrowers. (D.I. 40 at 3). The OneMain Defendants are a group of affiliated

entities that provide loans to consumers. (Id. at 2). At the time of the contract in dispute here, the

OneMain entities were owned by Citibank, which is a division of Citigroup, Inc. (Id.).

       On April 12, 2013, Ophrys and OneMain signed the "Forward Flow Agreement," which

allowed Ophrys, on a monthly basis, to buy accounts of Citibank credit card debt and OneMain

loan debt. (D.I. 40, Ex. A, "Agreement"). The accounts were believed to all be in Chapter 13

bankruptcy proceedings.

       Under Section 3.3.l(i) of the Agreement, OneMain represented that, for each account, the

"information provided . . . on the due diligence file is substantially similar to the final electronic

file." (Id. at 5). Under Section 3.3. l(k), OneMain represented that the information in the

electronic files was "materially true and correct." (Id.). Ophrys alleges OneMain breached these

provisions, which are both in Article 3 of the contract. (D.I. 40 at 7, 10).

       OneMain counters that Ophrys failed to comply with the contract's notice provision.

Specifically, under Section 3.4(a) of the Agreement, Ophrys ' s "sole remedy" against OneMain

                                                   1
(other than an indemnification provision not relevant here) for a "breach of any of the

representations listed in Article 3 shall be to notify [OneMain] of the breach ('Notice of Claim')

no later than 180 days from the applicable Closing Date." (Agreement at 5). Following such a

notice, OneMain would have had the option of either curing the breach or repurchasing the

affected accounts. (Id.) . Failure to provide notice of any breach "shall terminate and waive any

rights [Ophrys] may have to any remedy for breach under Article 3 of this Agreement." (Id.).

Section 3.4(b) required that the notice include specific details about the deficient accounts, and

Section 12.3 required that the notices be sent to OneMain' s general counsel in Baltimore, with a

copy to the attention of Michael Taulbee of Citigroup in Kansas City. (Id. at 6, 16).

       On September 13, 2013 , Jaye, an individual in asset sales support at Citibank, emailed

Ophrys representatives and requested, "Going forward please submit all putbacks and account

level questions to : assetsalessupport@citi.com and not to our individual emails as it causes email

overload." (D.I. 87, Ex. 4). Following this email, Ophrys used the Citibank email address on

about 14 occasions to successfully sell back accounts. (D.I. 86, "Weinstein Deel. ," 119).

       On December 12, 2014, Eric Hyndman, an Ophrys representative, emailed the

"assetsalessupport@citi.com" address:

       Ophrys is instituting a new process of reporting in an effort to ensure quality and
       accuracy of the claims being filed. We have attached a file containing POC
       accounts that were purchased by Ophrys, which we are seeking more information.

       The report is broken out by tabs, with different scenarios on each tab. We ask that
       you please research these accounts and let us know whether you can or cannot
       provide us with the missing or corrected information.

(D.I. 87, Ex. 5). The attachment identified 1,691 accounts (1 ,680 of which were purchased

within the previous 180 days), which were allegedly missing information such as the last

payment date, the principal amount, or the last purchase date . (Weinstein Deel., 120). OneMain

                                                 2
and Citibank did not respond to this inquiry. On January 2, Hyndman emailed the Citi address

requesting an "update" on his request. (D.I. 87, Ex. 6). Three days later, he sent an email that

was identical to his Dec. 12 email. (D.I. 87, Ex. 7).

       On May 2, 2015 , Aaron Johnson, Ophrys' s chief operating officer, sent an email with an

attached letter to "assetsalessupport@citi.com." In the letter, addressed to the "Asset Sales

Team," Johnson wrote, "Citi and Ophrys developed a process at the end of 2014 to provide Citi

the data quality related to Bankruptcy Rule 3001 and to solicit correct and accurate data. " (D.I.

87, Ex. 8). Federal Rule of Bankruptcy Procedure 3001 requires a creditor to present certain

documentation to file a claim in a bankruptcy proceeding. Johnson continued:

       As indicated by the notification of the quality data check, Ophrys sent a first wave
       of accounts in December 2014. There were a large number of accounts which did
       not pass the quality check and Ophrys sent the accounts to the Citi Asset Sales
       team distribution list for guidance. There was no response by Citi and Ophrys
       followed up again in January 2015 . Again, there was no response. When an issue
       was identified, the matter was escalated again in March 2015 1 and
       Ophrys finally received a response. However, the response did not complete the
       information requested. There was no effort by Citi to follow up and inquire as to
       what was being requested. This lack of response led to a number of claims
       expiring over the period from December 2014 to February 2015.

(Id.). Johnson went on to explain that Ophrys had "enacted some counter measures in an attempt

to salvage a majority of the claims," but that the company did not expect to collect on many of

the accounts. Johnson requested a "special putback provision" (i.e., a buyback) for the accounts

that Ophrys would be unable to collect on because Ophrys "did not receive the requested

guidance or a timely response." (Id.) . About two weeks later, Ophrys emailed the Citibank email




1
   This escalation in March 2015 is not otherwise cited in the record, and Ophrys does not rely on
it in its briefing. (Se e D.l. 85 at 10).
                                                 3
address again with a spreadsheet identifying 318 accounts it wanted repurchased. (Weinstein

Deel., ~ 24).

        Citibank and Ophrys representatives eventually spoke by telephone, and, on June 3, 2015,

Citibank responded in writing. (D.1. 87, Ex. 13). A Citibank sales official asserted the

information about the accounts was "fully disclosed during the bid process" and the company

had no "obligation to provide additional data other than what was contractually agreed to at the

time of sale." (Id.). As a result, Citibank declined to buy back the accounts. (Id.).

       The parties continued to negotiate over the ensuing months but failed to resolve their

dispute. (Weinstein Deel.,~ 27-33). On August 26, 2016, Ophrys' s chieflegal officer sent a

"formal notice under Section 12.3 of the Agreement" to OneMain' s general counsel and to

Citibank. (D.I. 87, Ex. 25). Ophrys filed this lawsuit on March 13 , 2017. (D.I. 1).

II.    LEGALSTANDARDS

       A. Summary Judgment

       "The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law."   FED . R.


Crv. P. 56(a). The moving party has the initial burden of proving the absence of a genuinely

disputed material fact relative to the claims in question. Celotex Corp. v. Catrett, 477 U.S. 317,

330 (1986). Material facts are those "that could affect the outcome" of the proceeding, and "a

dispute about a material fact is ' genuine' if the evidence is sufficient to permit a reasonable jury

to return a verdict for the nonmoving party." Lamont v. New Jersey, 637 F.3d 177, 181 (3d Cir.

2011) (quoting Anderson v. Liberty Lobby, Inc. , 477 U.S . 242, 248 (1986)). The burden on the

moving party may be discharged by pointing out to the district court that there is an absence of

evidence supporting the non-moving party's case. Celotex, 477 U.S. at 323.

                                                  4
       The burden then shifts to the non-movant to demonstrate the existence of a genuine issue

for trial. Matsushita Elec. Indus. Co. v. Zenith Radio Corp ., 475 U.S. 574, 586- 87 (1986);

Williams v. Borough of West Chester, Pa. , 891 F.2d 458 , 460-61 (3d Cir. 1989). A non-moving

party asserting that a fact is genuinely disputed must support such an assertion by: "(A) citing to

particular parts of materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations . . . , admissions, interrogatory answers, or

other materials; or (B) showing that the materials cited [by the opposing party] do not establish

the absence ... of a genuine dispute .... " FED. R. C1v. P. 56(c)(l).

       When determining whether a genuine issue of material fact exists, the court must view

the evidence in the light most favorable to the non-moving party and draw all reasonable

inferences in that party's favor. Scott v. Harris , 550 U.S . 372, 380 (2007); Wishkin v. Potter, 476

F.3d 180, 184 (3d Cir. 2007). A dispute is "genuine" only if the evidence is such that a

reasonable jury could return a verdict for the non-moving party. Anderson, 477 U.S. at 247-49.

If the non-moving party fails to make a sufficient showing on an essential element of its case

with respect to which it has the burden of proof, the moving party is entitled to judgment as a

matter of law. See Celotex Corp. , 477 U .S. at 322.

       B. New York Contract Law

       The parties agreed New York law would govern the enforcement and interpretation of the

contract. (Agreement at 16). Under New York law, "the terms of a written agreement define the

rights and obligations of the parties," and courts "should strive to give a fair and reasonable

meaning to the language used." Abiele Contracting, Inc. v. New York City Sch. Constr. Auth. ,

689 N.E.2d 864, 868 (N.Y. Ct. App. 1997).



                                                  5
        Generally, "written notice requirements are fully enforceable." Art of War Music Pub.,

Inc. v. Mark Andrews, 2000 WL 245908, at *2 (S.D.N .Y. Mar. 3, 2000). When parties agree to

"provide notice and an opportunity to cure prior to suing for performance or asserting

termination rights under a contract, those covenants must be adhered to. A party' s failure to do

so renders ineffective that party' s rights to pursue those other remedies." Sauer v. Xerox Corp.,

17 F. Supp. 2d 193, 197 (W.D.N .Y. 1998), ajf'd, 5 F. App 'x 52 (2d Cir. 2001) . New York law,

however, does not demand "strict compliance" with notice provisions if there was actual notice

and no prejudice caused by the deviation. Suarez v. Ingalls, 723 N .Y.S.2d 380 (App. Div. 2001).

III.    DISCUSSION

        Ophrys failed to comply with the literal terms of the contract's notice provision. Section

3.4(a) required Ophrys to notify OneMain of a breach within 180 days of the purchase, and

Section 12.3 required Ophrys to send the notice to OneMain' s general counsel. Instead, Ophrys

emailed mere inquiries, not a notice of breach, to "assetsalessupport@citi.com." Ophrys sent a

"formal notice" of an alleged breach to OneMain' s general counsel in August 2016-far more

than 180 days after the relevant purchases. Even if the relevant purchases occurred immediately

before the December 12, 2014 email, the 180-day window for notice would have expired on June

5, 2015 .

        Ophrys argues its December 2014 email to the Citibank address fulfilled its obligations

under the notice provision because 1) it provided OneMain with actual notice of the breach, and

2) the deviations from the notice requirements did not prejudice OneMain. (D.I. 101 at 2). New

York courts have not demanded "strict compliance" with notice provisions when parties have

sent notices by letter instead of certified mail, Dellicarri v. Hirschfeld, 619 N .Y.S .2d 816 (1994);



                                                  6
Suarez 723 N.Y.S.2d at 380, or by email instead of certified mail, Rockland Exposition, Inc. v.

All. ofAuto. Serv. Providers of New Jersey, 706 F. Supp. 2d 350, 360 (S.D.N.Y. 2009).

       Here though, the deficiency in Orphys' s notice was not merely the method of its delivery.

Rather, the December 2014 email did not constitute "actual notice" because it failed to notify

OneMain that it was in breach of the contract. It merely requested more information about

certain accounts. Notice of a breach must "objectively" put a party on notice of the "drastic legal

repercussions that could result from noncompliance." Gil Enterprises, Inc. v. Delvy, 79 F.3d 241 ,

246-47 (2d Cir. 1996). In US! Ins. Servs. LLC v. Miner, the court found that the plaintiff had not

complied with a notice provision because he never "mention[ed] that he believed a 'breach' had

occurredorthathewould ' sue."' 801 F. Supp. 2d 175, 183 (S.D.N.Y. 2011). Instead, "the

conversations [were] cordial and constitute[ d] the normal to-ing and fro-ing of working through

complaints." Id.

       Similarly here, Ophrys did not mention a breach or the potential for litigation. In fact, the

December 2014 email made no reference to the contract or any contractual obligations at all. The

email was just part of the "normal to-ing and fro-ing of working through complaints" about the

accounts. US! Ins. Servs., 801 F. Supp. 2d at 183. Ophrys sales staff simply asked Citibank to

"please research these accounts and let us know whether you can or cannot provide us with the

missing or corrected information." (D.I. 87, Ex. 5). No reasonable jury could conclude that this

kind ofrequest for information is enough to "objectively" put OneMain on notice of a breach.

       Ophrys' s opposition to summary judgment focuses on this December 2014 email (D.I. 85

at 18-20), but the other communications within the 180-day window were also insufficient to

satisfy the contract' s notice provision. Like the December 2014 email, these subsequent

communications requested more information, without referencing a breach of the contract or the

                                                 7
potential for litigation. In two January 2015 emails, Ophrys merely asked for an "update" and

then re-sent its request for missing details. (D.I. 87, Exs. 6, 7). On May 2, 2015 , Ophrys

identified accounts it claimed did not comply with bankruptcy regulations, but it did not allege

OneMain had breached any of its contractual obligations. (D.I. 87, Ex. 8). Because Ophrys has

failed to point to any communications that reasonably could have satisfied the notice

requirement, I find there is no genuine dispute of material fact in this case. Under the explicit

terms of the contract, Ophrys ' s failure to provide notice "terminate[d] and waive[d] " the rights it

is seeking to assert here. (Agreement at 5).

         OneMain argues that any notice was sent to the wrong address. (D.I. 80 at 7). Ophrys

responds that the notice provision was modified by the email from Jaye on September 3, 2013 ,

requesting that "all putbacks and account level questions" be sent to the

assetsalessupport@citi.com address . (D.I. 85 at 18). While it is highly doubtful that an

operations-level email based on "email overload" to individual email in-boxes was a written

modification of the contract' s requirement of notice to a named individual and corporate general

counsel, in light of my conclusion that there was no notice at all, I do not need to decide the

issue.

         According to Ophrys, its emails to the Citibank address shifted the burden to OneMain to

inform Ophrys if the notice was incomplete. (D.I. 85 at 16-17). Section 3.4(b) of the Agreement

required Ophrys to include specific information about each account it wanted OneMain to

repurchase. The section further provided, "If the Seller determines that Buyer has submitted an

Account for repurchase without the necessary information and documentation, the seller shall

notify the Buyer of such defect. " (Agreement at 6). Thus, if Ophrys failed to include a Social

Security Number or obligor name on accounts it wanted to sell back, OneMain would have had

                                                  8
to identify that missing information to Ophrys. The problem here though was not about missing

account details. The problem was that Ophrys did not notify OneMain of a breach at all. The

notification burden therefore never shifted to OneMain.

       It is true that, under New York law, "a contract should not be interpreted to produce an

absurd result, one that is commercially unreasonable, or one that is contrary to the intent of the

parties." Platinum Equity Advisors, LLC v. SDI, Inc., 41 N.Y.S.3d 721 (N.Y. Sup. Ct. 2016).

Enforcing this Agreement' s notice provision, though, has none of those problems. " [W]ritten

notice provisions serve the valuable function of allowing the purportedly breaching party to

distinguish between minor complaints or posturing by its contractual partner and an actual threat

of termination." Art of War Music Pub., Inc., 2000 WL 245908 , at *2. Ophrys ' s requests for

information never amounted to an actual threat of termination. OneMain' s failure to even

respond to those multiple inquires is far from commendable, but OneMain's conduct did not

nullify the notice provision. It is not absurd, commercially unreasonable, or contrary to the intent

of the parties to interpret the notice provision as requiring that a party objectively be put on

notice of a breach.

IV.    CONCLUSION

       For these reasons, I will grant Defendants ' Motion for Summary Judgment. An Order

consistent with this Opinion will be entered.




                                                  9
